Case ~~~18-cv-03502-JFW-~. _ ~ Document 38 Filed 11/27/18 F. _ ~ 1 of 19 Page ID #:277



    1
    2
    3
                                                                     COURTESY
    4
    5
    6                                                ~~aE~~'~r vis~:~~~~ ~~~~t~E   Q~ TI-~~l:t".iu:ii
    7

    g

    9
                                 UNITED STATES DISTRICT COURT
   10
                            CENTRAL DISTRICT OF CALIFORNIA
   11
                                      WESTERN DIVISION
   12
   13
       MOLDEX-METRIC,INC., a California          CASE NO. 18-cv-3502-JFW AGR
    14 corporation,
    15              Plaintiff,                              STIPULATCD
                                                   ROTECTI E ORDER
    16        v.
    17 SWEDSAFE AB, a Swedish company,
    18              Defendant.
    19
   20
   21
   22
   23
   24
    25
    26
    27
    28

                                                                     Case No. 18-cv-350?-JFW-AGR
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2X18-cv-03502-JFW-,~    Z Document 38 Filed 11/27/18 P,       2 of 19 Page ID ##:278




    1 1.      PURPOSES AND LIMITATIONS
    2         Pursuant to Federal Rule of Civil Procedure 26(c), the parties hereby stipulate
    3 and agree to the request for, and entry of, the following Stipulated Protective Order
    4 (hereinafter "Order" or "Stipulated Protective Order")to govern the discovery, use,
    5 and handling ofProtected Material, as defined in Section 2, produced by parties and
    6 non-parties in the above-captioned case. The parties acknowledge that this Order
    7 does not confer blanket protections on all disclosures or responses to discovery and
    8 that the protection it affords from public disclosure extends only to the limited
    9 information or items that are entitled to confidential treatment under the applicable
   10 legal principles. The parties further acknowledge that this Stipulated Protective
   1 1 Order does not entitle them to file Protected Material under seal; Civil Local Rule
   12 79 sets forth the procedures that must be followed and the standards that will be
   13 applied when a party seeks permission from the court to file material under seal.
    14 2.     DEFINITIONS
   15         2.1    Challen~~v: a Party or Non-Party that challenges the designation
   16 of information or items under this Order.
    17        2.2   "CONFIDENTIAL" Information or Items: information (regardless of
    18 how it is generated, stored or maintained) or tangible things that qualify for
    19 protection under Federal Rule of Civil Procedure 26(c).
   20         2.3    Counsel (without qualifier): Outside Counsel of Record and In-House
   21 Counsel (as well as their support staff.
   22         2.4    Desi~natin~ Party: a Party or Non-Party that designates information or
   23 items that it produces in disclosures or in responses to discovery as
   24 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL                      ATTORNEYS'EYES
   25 ONLY."
   26         2.5    Disclosure or Discovery Material: all items or information, regardless
   27 of the medium or manner in which it is generated, stored, or maintained (including,
   28
                                                                      Case No. 18-cv-3502-JFW-AGR
                                                       [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2X18-cv-03502-JFW-E    Z   Document 38 Filed 11/27/18 P         3 of 19 Page ID #:279




    1 among other things, testimony, transcripts, and tangible things), that are produced or
    2 generated in disclosures or responses to discovery in this matter.
    3        2.6   "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"
    4 Information or Items: extremely sensitive "Confidential Information or Items,"
    5 public disclosure of which would create a substantial risk of serious harm that could
    6 not be avoided by less restrictive means.
    7        2.7    In-House Counsel: attorneys who are employees of a party to this
    8 action. In-House Counsel does not include Outside Counsel of Record or any other
    9 outside counsel.
   10        2.8    Non-Party: any natural person, partnership, corporation, association, or
   1 1 other legal entity not named as a Party to this action.
   12        2.9    Outside Counsel of Record: attorneys who are not employees of a party
   13 but are retained to represent or advise a party and have appeared on behalf ofthat
   14 party or are affiliated with a law firm which has appeared on behalf ofthat party.
   15        2.10 Part :any party to this action, including all of its officers, directors,
   16 employees, consultants, retained experts, and Outside Counsel of Record (and their
   17 support staffs).
   18         2.11 Producin~y: a Party or Non-Party that produces Disclosure or
   19 Discovery Material in this action.
   20         2.12 Professional Vendors: persons or entities that provide litigation support
   21 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23 and their employees and subcontractors.
   24         2.13 Protected Material: any Disclosure or Discovery Material that is
   25 designated as "CONFIDENT`IAL," or as "HIGHLY CONFIDENTIAL —
   26 ATTORNEYS'EYES ONLY."
   27         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
   28 from a Producing Party.
                                                   _2_                  Case No. 18-cv-3502-JFW-AGR
                                                         [PROPOSED]STIPULATED PROTECTIVE ORDER
Case    18-cv-03502-JFW-~     Z Document 38 Filed 11/27/18 P          . 4 of 19 Page ID #:280



    1 3.      SCOPE
   2          The protections conferred by this Stipulation and Order cover not only
   3 Protected Material (as defined above), but also(1)any information copied or
   4 extracted from Protected Material;(2) all copies, excerpts, summaries, oc
   5 compilations of Protected Material; and (3) any testimony, conversations, or
   6 presentations by Parties or their Counsel that might reveal Protected Material.
   7 However, the protections conferred by this Stipulation and Order do not cover the
   8 following information:(a) any information that is in the public domain at the tune of
   9 disclosure to a Receiving Party or becomes part of the public domain after its
   10 disclosure to a Receiving Party as a result of publication not involving a violation of
   1 1 this Order, including becoming part of the public record through trial or otherwise;
   12 and (b) any information known to the Receiving Party prior to the disclosure or
   13 obtained by the Receiving Party after the disclosure from a source who obtained the
   14 information lawfully and under no obligation of confidentiality to the Designating
   15 Party.
   16 4.       DURATION
   17          Even after final disposition of this litigation, the confidentiality obligations
   18 imposed by this Order shall remain in effect until a Designating Party agrees
   19 otherwise in writing or a court order otherwise directs. Final disposition shall be
   20 deemed to be the later of(1) dismissal of all claims and defenses in this action, with
   21 oc without prejudice; and (2)final judgment herein after the completion and
   22 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   23 including the time limits for filing any motions or applications for extension of time
   24 pursuant to applicable law.
   25 5.       DESIGNATING PROTECTED MATERIAL
   26          5.1    Exercise of Restraint and Care in Desi~natin~ Material for Protection.
   27 Each Party or Non-Party that designates information or items for protection under
   28 this Order must take care to limit any such designation to specific material that
                                                     _3_                   Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case ~ ~18-cv-03502-JFW-~    ~ Document 38 Filed 11/27/18 P. :5 of 19 Page ID #:281




    1 qualifies under the appropriate standards. To the extent it is practical to do so, the
    2 Designating Party will attempt to designate for protection only those parts of
    3 material, documents, items, or oral or written communications that qualify — so that
    4 other portions ofthe material, documents, items, or communications for which
    5 protection is not warranted are not swept unjustifiably within the ambit of this
    6 Order. Mass, indiscriminate, or routinized designations are prohibited. Nothing in
    7 this Order prevents the Receiving Party from challenging the scope ofthe
    8 Designating Party's designations and seeking all available relief related thereto.
    9         If it comes to a Designating Party's attention that information or items that it
   10 ~ ~ designated for protection do not qualify for protection at all or do not qualify for the
   1 1 level of protection initially asserted, that Designating Party must promptly notify all
   12 other parties that it is withdrawing the mistaken designation.
   13         5.2    Manner and Timing of Designations. Except as otherwise provided in
   14 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   15 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   16 under this Order must be clearly so designated before the material is disclosed or
   17 produced by the Designating Party.
   18         Designation in conformity with this Order requires:
    19                 (a)     for information in documentary form (e.g., paper or electronic
   20     documents, but excluding transcripts of depositions or other pretrial or trial
   21     proceedings), that the Producing Party affix the legend "CONFIDENTIAL" or
   22     "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"to every page of
   23     any document that contains protected material.
   24         A Party or Non-Party that makes original documents or materials available for
   25 inspection need not designate them for protection until after the inspecting Party has
   26 indicated which material it would like copied and produced. During the inspection
    27 and before the designation, all ofthe material made available for inspection shall be
    28 deemed "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY." After the

                                                                         Case No. 18-cv-3502-JFW-AGR
                                                          [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2~~18-cv-03502-JFW-, ~ Document 38 Filed 11/27/18 F             ~ 6 of 19 Page ID #:282



        inspecting Party has identified the documents it wants copied and produced, the
    2 Producing Party must determine which documents, or portions thereof, qualify for
    3 protection under this Order. Then, before producing the specified documents, the
    4 Producing Party must affix the appropriate legend ("CONFIDENTIAL" or
    5 "HIGHLY CONFIDENTIAL                 ATTORNEYS' EYES ONLY to every page of any
    6 document that contains Protected Material.
    7                  (b)    for testimony given in deposition~~~-       ~r~~~~~~' ~r *r:~'
                                                               ~5`
    8                   that the Designating Party identify on the record, before the close of
    9     the deposition,'~~~~~~, ^~•     ~~~~all protected testimony and specify
   10     the level of protection being asserted. When it is impractical to identify separately
   ll     each portion of testimony that is entitled to protection and it appears that
   12     substantial portions of the testimony may qualify for protection, the Designating
   13     Party may invoke on the record (before the deposition
   14     -~e~~is concluded) a right to have up to 21 days from receipt of a final
   15     transcript to identify the specific portions of the testimony as to which protection
   16     is sought and to specify the level of protection being asserted. For the avoidance
   17     of doubt, the final transcript refers to the original copy provided to the deponent
   18     for review and signature and does not include the time given to the deponent to
   19      review for errors, etc. During this 21 day period, the transct•ipt will be treated as if
   20      it has been designated "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
   21     ONLY" in its entirety unless otherwise agreed. After the 21 day period has
   22      expired, only those portions of the testimony that are appropriately designated for
   23      protection within the 21 days shall be covered by the provisions of this Stipulated
   24      Protective Order. Alternatively, a Designating Party may specify, at the
   25      deposition or up to 21 days afterwards if that period is properly invoked, that the
   26      entire transcript shall be treated as "CONFIDENTIAL" or "HIGHLY
   27      CONFIDENTIAL —ATTORNEYS'EYES ONLY."
   28

                                                     _5_                   Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case ~~~18-cv-03502-JFW-.    R Document 38 Filed 11/27/18 F         ,z 7 of 19 Page ID #:283



              Parties shall give the other parties notice if they reasonably expect a
        deposition•'                              to include Protected Material so that the
        other parties can ensure that only authorized individuals are present at those
    4 proceedings. The use of a document as an exhibit at a deposition shall not in any

    5 ~ ~ way affect its designation as "CONFIDENTIAL" or"HIGHLY CONFIDENTIAL
    6 —ATTORNEYS'EYES ONLY."
    7         Transcripts containing Protected Material shall have an obvious legend on the
        title page that the transcript contains Protected Material, and the title page shall be
    9 followed by a list of all pages (including line numbers as appropriate) that have been
   10 designated as Protected Material and the level of protection being asserted by the
   1 1 Designating Party. The Designating Party shall inform the court reporter of these
   12 requirements.
   13                (c)      for information produced in some form other than
   14 documentary and for any other tangible.items, that the Producing Party affix in a
   15 prominent place on the exterior of the container or containers in which the
   16 information or item is stored the legend "CONFIDENTIAL" or "HIGHLY
   17 CONFIDENTIAL —ATTORNEYS'EYES ONLY."
   18         5.3    Inadvertent Failures to Designate. If timely corrected after realization
   19 that an error has been made, an inadvertent failure to designate qualified information
   20 or items does not, standing alone, waive the Designating Party's right to secure
   21 protection under this Order for such material. Upon timely correction of a
   22 designation, the Receiving Party must make reasonable efforts to assure that the
   23 material is treated in accordance with the provisions of this Order.
   24 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  '
  2            6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                 CA~Y~4n~-f rvr' UW'~n. ~.5Get.Gl,~.~.k:rtt~. 0t'L~Q~:
   2E designation of confidentiality at any tim~ A Party does not waive its right to Q
   2i challenge a confidentiality designation by electing not to mount a challenge
   2~ promptly after the original designation is disclosed.

                                                    _6_                  Case No. 18-cv-3502-JFW-AGR
                                                          [PROPOSED]STIPULATED PROTECTNE ORDER
Case 2~~18-cv-03502-JFW-~. ~ Document 38 Filed 11/27/18 P. ~ 8 of 19 Page ID #:284




    1        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    2 resolution process by providing written notice of each designation it is challenging
    3 and describing the basis for each challenge. To avoid ambiguity as to whether a
    4 challenge has been made, the written notice must recite that the challenge to
    5 ! confidentiality is being made in accordance with this specific paragraph of the
    6 Protective Order. The parties shall atteir►pt to resolve each challenge in good faith in
    7 accordance with Civil Local Rule 37. In conferring, the Challenging Party must
    8 explain the basis for its belief that the confidentiality designation was not proper and
    9 must give the Designating Party an opportunity to review the designated material, to
   10~ reconsider the circumstances, and, if no change in designation is offered, to explain
   1 1 the basis for the chosen designation.
   12         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
   13 court intervention, the Challenging Party shall file and serve a Joint Stipulation
   14 regarding the disputed confidentiality in accordance with Civil Local Rule 37.
   15         The burden of persuasion in any such challenge proceeding shall be on the
   16 Designating Party. Frivolous challenges and those made for an improper purpose
   17 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    18 expose the Challenging Party to sanctions. All parties shall continue to afford the
   19 material in question the level of protection to which it is entitled under the
   20 Producing Party's designation until the court rules on the challenge.
   21 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   22         7.1    Basic Principles. A Receiving Party inay disclose Protected Material
   23 only to the categories of persons and under the conditions described in this Order.
   24 When the litigation has been terminated, a Receiving Party must comply with the
   25 provisions of section 15 below (FINAL DISPOSITION). Protected Material must
   26 be stored and rr►aintained by a Receiving Party at a location and in a secure manner
    27 that ensures that access is limited to the persons authorized under this Order.
    28

                                                   _']_                   Case No. 18-cv-3502-JFW-AGR
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
Case     18-cv-03502-JFW-, ,~ Document 38 Filed 11/27/18 F _~ 9 of 19 Page ID #:285



       1 All Protected Material, along with the information contained in the Protected
   2 Material, shall be used solely for purposes of this action, and no person receiving
   3 such Protected Material shall, directly or indirectly, transfer, disclose, or
   4 communicate in any way the contents of the documents to any person other than
   5 those specified in Paragraphs 7.2 and 7.3; provided however, Protected Material that
   6 explicitly identifies McKeon Products, Inc. as the author, sender, or recipient, and
   7 testimony regarding such Protected Material, may be used in Moldex's actions
   8 against McKeon Products, Inc.(Moldex-Metric, Inc. v. McKeon Products, Inc., Case
   9 No. 18-6953-DSF and Moldex-Metric, Inc. v. McKeon Products, Inc., Case No.
   10 CV 1 1-0 1 742-CBM) provided that its confidentiality is maintained in those actions
   1 1 under the same or substantially similar "CONFIDENTIAL" or "HIGHLY
   12 CONFIDENTIAL              ATTORNEYS' EYES ONLY" designations (as the case may
   13 be).
   14           7.2     Disclosure of"CONFIDENTIAL" Information or Items. Unless
   15 otherwise ordered by the court or permitted in writing by the Designating Party, a
   16 Receiving Patty may disclose any information or item designated
   17 "CONFIDENTIAL" only to:
   18                    (a)    the Receiving Party's Outside Counsel of Record, as well as
   19       employees of said Outside Counsel of Record;
   20                    (b)    one designated employee of the Receiving Party who is
   21       actively involved in assisting with the prosecution or defense of this litigation;
   22                    (c)    In-House counsel for the Receiving Party who are actively
   23       engaged in assisting with the prosecution or defense of this litigation;
   24                    (d)     SwedSafe's outside Swedish counsel, Maria Frodin and Lars
   25        Thyresson of Hansson Thyresson AB, who are actively engaged in assisting with
   26        the prosecution oc defense of this litigation, as well as employees of said Swedish
   27        counsel;
   28

                                                     _g_                   Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:1 8-cv-03502-JFW-A      Document 38 Filed 11/27/18 P~.        10 of 19 Page ID #:286




     1                (e)    independent outside experts or consultants who are not regular
          employees of a Party but are retained on behalf of any ofthe Parties by their
          Outside Counsel of Record to assist in this litigation (once the requirements of
    4     Paragraph 8 are satisfied);
                      (~     the court and its personnel;
     G                (g)    court reporters and their staff, professional jury or trial
     7    consultants, and Professional Vendors;
     8                (h)    the Designating Party's party witnesses; and
     9                (i)    persons shown on the face ofthe document to have authored
    il
    m     or received it.
    11        7.3    Disclosure of"HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
    12 ONLY". Unless otherwise ordered by the court or permitted in writing by the
    13 Designating Party, a Receiving Party may disclose any information or item
    14 designated "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" only to:
    15                (a)    the Receiving Party's Outside Counsel of Record, as well as
    16    employees of said Outside Counsel of Record;
    17                (b) one(1)designated in-house counsel for Moldex who signs the
    18    "Acknowledgement and Agreement to be Bound" in the form attached as Exhibit
    19    A,but only with respect to SwedSafe's production of documents in response to
    20    Moldex's First Set of Requests for Production of Documents and Things to
    21    SwedSafe AB that were served on October 10, 2018;'
    22                 (c) SwedSafe's outside Swedish counsel identified in Paragraph
    23    7.2(d), as well as employees of said Swedish counsel;
    24
    25   ' The parties agree to meet and confer in good faith prior to each subsequent
                                              Moldex's designated in-house counsel or one
    26 production by either party on whether
       employee of SwedSafe may have access to the Designating Party's HIGHLY
    27 CONFIDENTIAL —ATTORNEYS'EYES ONLY information; provided however
    28 such materials are not proprietary trade secret information.
                                                     _                  Case No. 18-cv-3502-JFW-AGR
                                                         [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2.~.8-cv-03502-JFW-,        R Document 38 Filed 11/27/18 F ,e 11 of 19 Page ID #:287




     1                      (d) independent outside experts or consultants who are not regular
             employees of a Party but are retained on behalf of any of the Parties by their
     J       Outside Counsel of Record to assist in this litigation (once the requirements of
     4       Paragraph 8 are satisfied);
     5                      (e) the court and its personnel;
     6                      (~ court reporters and their staff, professional jury or trial
     7       consultants, and Professional Vendors;
     8                      (g) the Designating Party's party witnesses; and
     c~                     (h) persons shown on the face of the document to have authored oc
    10       received it.
    1 1 I:       INDEPENDENT OUTSIDE EXPERTS OR CONSULTANTS
    12           Each person appropriately designated pursuant to Paragraphs 7.2(d) or 7.3(b)
    13 ~ ~ to receive information or items designated in this action as "CONFIDENTIAL" or
    14 "HIGHLY CONFIDENTIAL                    ATTORNEYS'EYES ONLY"(1) must not be a
    15 ~ ~ past or current employee of a Party or of a Party's competitor;(2)at the time of
    16 ~ ~ retention must not be anticipated to become an employee of a Party or of a Party's
    17 competitor; and (3) must execute the "Acknowledgement and Agreement to be
    18 Bound" in the form attached as Exhibit A. Further, in the case of a testifying
    19 outside independent expert or consultant, the Designating Party shall be notified at
    20 least seven (7) business days prior to disclosure to any such person of the
    Z1 Designating Party's Protected Material. Such notice shall provide a reasonable
    22 description ofthe outside independent person to whom disclosure is sought
    23 sufficient to permit objection to be made. The burden is then on the Designating
    24 Party to promptly object in writing to such disclosure and within seven (7)business
    25 days after receipt of notice, to apply for appropriate relieffrom the Court. No
    26 disclosure shall be made until the latter ofthe following events:(1)the Designating
    27 Party fails to object and seek appropriate relief within seven (7) business days after
    28 receipt of notice; or(2) if the Designating Party objects and seeks appropriate relief

                                                        -j~-                  Case No. 18-cv-3502-JFW-AGR
                                                               [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2:~ ~.8-cv-03502-JFW-.   R Document 38 Filed 11/27/18 F ~e 12 of 19 Page ID #:288




         in the time allotted, the Court enters an Order that permits disclosure to the outside
     2 I independent person to whom disclosure is sought.
     3 9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
     4         PRODUCED IN OTHER LITIGATION
     5         If a Party is served with a subpoena or a court order issued in other litigation
     6 that compels public disclosure of any information or items designated in this action
     7 ~ as "CONFIDENTIAL" or"HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
     8 ONLY"that Party must:
     9                  (a)    promptly notify in writing the Designating Party, and in any
    10      event no later than ten (10)days before complying with any subpoena or order.
    11     Such notification shall include a copy ofthe subpoena or court order;
    1?                  (b)    promptly notify in writing the party who caused the subpoena
    l~      or order to issue in the other litigation that some or all ofthe material covered by
    14     the subpoena or order is subject to this Protective Order. Such notification shall
    15      include a copy of this Stipulated Protective Order; and
    16                  (c)    cooperate with respect to all reasonable procedures sought to
    17      be pursued by the Designating Party whose Protected Material may be affected.2
    18          Ifthe Designating Party timely seeks a protective order, the Party served with
    l9 the subpoena or court order shall not produce any information designated in this
    20 action as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
    21 EYES ONLY" before a determination by the court from which the subpoena or
    22 order issued, unless the Party has obtained the Designating Party's permission. The
    23 Designating Party shall bear the burden and expense of seeking protection in that
    24 court of its confidential material —and nothing in these provisions should be
    25
    26    2 The purpose of imposing these duties is to alert the interested parties to the
       existence of this Protective Order and to afford the Designating Party in this case an
    27 opportunity to try to protect its confidentiality interests in the court from which the
    28 subpoena or order issued.

                                                    -11-                  Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2:~.8-cv-03502-JFW-A           Document 38 Filed 11/27/18 P~          13 of 19 Page ID #:289




     1 construed as authorizing or encouraging a Receiving Party in this action to disobey a
    2 ~ lawful directive from another court.
    3          Ifthe Designating Party takes no effective action to preclude the
    4 enforceability ofthe subpoena or order, then the Receiving Party may comply with
     5 ~ ~ the subpoena or order.
    6 10.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
     7         PRODUCED IN THIS LITIGATION
                       (a)     The terms of this Order are applicable to information produced
    9      by a Non-Party in this action and designated as "CONFIDENT"or "HIGHLY
   10      CONFIDENTIAL —ATTORNEYS'EYES ONLY." Such information
    11     produced by Non-Parties in connection with this litigation is protected by the
    12     remedies and relief provided by this Order. Nothing in these provisions should be
    13     construed as prohibiting allon-Party-from seeking additional protections.
    14                 (b)     In the event that a Party is required, by a valid discovery
    15     request, to produce allon-Party's confidential information in its possession, and
    16     the Party is subject to an agreement with the Non-Party not to produce the Non-
    17     Party's confidential information, then the Party shall:
    18                        1.       promptly notify in writing the Requesting Party and the
    1 9 ~ Non-Party that some or all ofthe information requested is subject to a
   ~p ~ confidentiality agreement with allon- Party;

   21                         2.       promptly provide the Non-Party with a copy of the
   22 Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
   23 reasonably specific description ofthe information requested; and
   24                         3.       make the information requested available for inspection by
   25 ~ ~ the Non-Party.
   26                   (c)        If the Non-Party fails to object or seek a protective order from
   27      this court within 14 days of receiving the notice and accompanying information,
   28      the Receiving Party may produce the Non-Party's confidential information

                                                       _ j2_                  Case No. 18-cv-3502-JFW-AGR
                                                               [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2j       3502-JFW-. .R Document 38 Filed 11/27/18 E ,e 14 of 19 Page ID #:290




     1    responsive to the discovery request. Ifthe Non-Party timely seeks a protective
    2     order, the Receiving Party shall not produce any information in its possession or
    3     control that is subject to the confidentiality agreement with the Non-Party before
    4     a determination by the court.3 Absent a court order to the contrary, the Non-Party
    5     shall bear the burden and expense of seeking protection in this court of its
    6     Protected Material.
     7 1 1.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    9 Protected Material to any person or in any circumstance not authorized under this
    10 Stipulated Protective Order, the Receiving Party must immediately(a) notify in
    1 1 writing the Designating Party ofthe unauthorized disclosures,(b) use its best efforts
    12 to retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or
    13 , persons to whom unauthorized disclosures were made of all the terms of this Order,
    14 and (d) request such person or persons to execute the "Acknowledgment and
    15 Agreement to Be Bound" that is attached hereto as Exhibit A.
    16 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    17         PROTECTED MATERIAL
    18         Ifinformation is produced in discovery that is subject to a claim of privilege
    19 or of protection as attorney work product, the party making the claim may notify
   20 any party that received the information ofthe claim and the basis for it. After being
   21 notified, a party must promptly return or destroy the specified information and any
    22 copies it has and may not sequester, use or disclose the information until the claim is
    23 resolved. This includes a restriction against presenting the information to the court
    ~~ for a determination ofthe claim. This provision is not intended to modify whatever

   ?5 procedure may be established in an e-discovery order that provides for production
    26
              3 The purpose of this provision is to alert the interested parties to the existence
    ~~ of confidentiality rights of a Non-Party and to afford the Non-Party an opportunity
    ~~ 'I to protect its confidentiality interests in this court.

                                                    -13-                  Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2~ ~8-cv-03502-JFW-F~    t Document 38 Filed 11/27118 PG~~ 15 of 19 Page ID #:291



     1 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),
     2 insofar as the parties reach an agreement on the effect of disclosure of a
     3 communication or information covered by the attorney-client privilege or work
     4 product protection, the parties may incorporate their agreement in the stipulated
     5 protective order submitted to the court. The party returning such inadvertently
    6 ~ produced documents may thereafter challenge any claim of privilege or protection
     7 ~ and/or seek ce-production of any such documents pursuant to applicable law, but the
     8 ~ inadvertent production shall not be deemed a waiver ofthe privilege or other
     9 immunity.
    10 13.     REDACTIONS TO COMPLY WITH SWEDISH LAW
    11         SwedSafe shall be allowed to make any necessary redactions to comply with
    12 Swedish data privacy laws that prohibit the disclosure of personal identifying
    13 information; provided however, Moldex may seek leave from the Court to compel
    14 removal of said redactions for good cause.
    1 5 14.    MISCELLANEOUS
    16         14.1   Right to Further Relief. Nothing in this Order abridges the right of any
    17 ~ person to seek its modification by the court in the future.
    18         14.2 Filing Protected Material. Without written permission from the
    19 ~ ~ Designating Party or a court order secured after appropriate notice to all interested
   20 persons, a Panty may not file in the public record any Protected Material. A Party
   21 that seeks to file under seal any Protected Material must comply with Civil Local
   22 Rule 79. Protected Material may only be filed under seal pursuant to a court order
   23 authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil
   24 Local Rule 79, a sealing order will issue only upon a request establishing that the
   25 Protected Material at issue is privileged, protectable as a trade secret, or otherwise
   26 entitled to protection under the law. If a Receiving Party's request to file Protected
   27 Material under seal pursuant to Civil Local Rule 79 is denied by the court, then the
   28

                                                    -14-                   Case No. 18-cv-3502-JFW-AGR
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2: 8-cv-03502-JFV~    ~R Document 38 Filed 11/27/18           .fie 16 of 19 Page ID #:292



     1   Receiving Party may file the Protected Material in the public record pursuant to
    2 Civil Local Rule 79 unless otherwise instructed by the court.
    3 15.      FINAL DISPOSITION
    4          Within 60 days after the final disposition ofthis action, as defined in
    5 paragraph 4, each Receiving Party must return all Protected Material to the
    6 Producing Party or, destroy such material. As used in this subdivision,"all Protected
    7 Material" includes all copies, abstracts, compilations, summaries, and any other
    8 format reproducing or capturing any ofthe Protected Material. Whether the
    9 Protected Material is returned or destroyed, the Receiving Party must submit a
   10 written certification to the Producing Party (and, if not the same person or entity, to
   1 1 the Designating Party) by the 60 day deadline that(1) identifies(by category, where
   12 appropriate) all the Protected Material that was returned or destroyed and(2)affirms
   13 that the Receiving Party has not retained any copies, abstracts, compilations,
   14 summaries or any other format reproducing or capturing any ofthe Protected
   15 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
   16 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   17 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
   18 work product, and consultant and expert work product, even if such materials
   19 contain Protected Material. Any such archival copies that contain or constitute
   20 Protected Material remain subject to this Protective Order as set forth in Section 4
   21 (DURATION).
   22          IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
   23
   24
   25
   26
   ~~

   ~x
                                                  - j5-                  Case No. 18-cv-3502-JFW-AGR
                                                          [PROPOSED]STIPULATED PROTECTIVE ORDER
Case 2~~8-cv-03502-JFW   ~R Document 38 Filed 11/27118 ~ ^ge 17 of 19 Page ID #:293




     1 ' DATED: November 27, 2018         QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
    2
    3
                                          BY /s/Joseph M. Pazmovich
    4
                                            Joseph M. Paunovich(SBN 228222)
    5                                       joepaunovich@quinnemanuel.com
    6                                       Ali Moghaddas(SBN 305654)
                                            alimoghaddas@quinnemanuel.com
    7                                       QUINN EMANUEL URQUHART &
    8                                       SULLIVAN,LLP
                                            865 S. Figueroa Street, 10`'' Floor
    9                                       Los Angeles, CA 90017
   10                                       Telephone:(213)443-3000
                                            Faciinile:(213)443-3100
   11
   12                                        Attorneys for Plaintiff Moldex-Metric, Inc.

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -]
                                              (-                   Case No. 18-cv-3502-JFW-AGR
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2        3502-JFW-f. .-2 Document 38 Filed 11/27/18 P~ ,,a 18 of 19 Page ID #:294



    1 DATED: November 27, 2018
    2
    3                                       BY /s/ Lau~~a L. Myers
    4                                         Lauren A. Deeb(SBN 234143)
                                              NELSON MULLINS RILEY &
    5                                         SCARBOROUGH LLP
                                              19191 South Vermont Avenue, Suite 900
    6                                         Torrance, CA 90502
    7                                         Telephone:(424)221-7400
                                              Facsimile:(424)221-7499
    8                                         E-Mail: lauren.deeb@nelsonmullins.com

    9                                          Laura L. Myers(MN Bar No. 387116),
   10                                          admitted pro hac vice
                                               FREDRIKSON & BYRON,P.A.
   11                                          200 South Sixth Street, Suite 4000
                                               Minneapolis, MN 55402-1425
   12                                          Telephone:(612)492-7000
   13                                          Facsimile:(612)492-7077
                                               E-Mail: lmyers@fredlaw.com
   14
                                               Attorneys for Defendant
   15
                                               SwedSafe AB
   16
         PURSUANT TO STIPULATION,IT IS SO ORDERED.
   17
   18
   19
   20
         , DATED: NOV, aq        2018      By:
   21
                                              Honorable Alicia G. Rosenberg
   22                                         United States Magistrate Judge
   23
   24
   25
   26
   27
   28

                                               -17-                   Case No. 18-cv-3502-JFW-AGR
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:~~.8-cv-03502-JFW-t         ,~   Document 38 Filed 11/27118 F, ~z 19 of 19 Page ID #:295




     1                                                EXHIBIT A
     2
                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4             I,                                      [print or type full name], of
     5                                                       [print or type full address], declare under penalty

     6 of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
          issued by the United States District Court for the Central District of California on
     7
                              [date] in the case of Moldex-Metric, Inc. v. SwedSafe AB, Case No. CV 18-
     8
          03502-JFW (AGR). I agree to comply with and to be bound by all the terms ofthis Stipulated
     9
          Protective Order and I understand and acknowledge that failure to so comply could expose me to
    10    sanctions and punishment in the nature of contempt.
    11             I further agree to submit to the jurisdiction ofthe United States District Court for the

    12    Central District of California for the purpose of enforcing the terms of this Stipulated Protective

    13    Order, even if such enforcement proceedings occur after termination of this action.
                   I hereby appoint                                      [print or type full name] of
    14
    15
          [print or type full address and telephone number] as my California agent for service of process in
    16    connection with this action or any proceedings related to enforcement ofthis Stipulated Protective
    17    Order.
    ]`~

    19    Date:

    20    City and State where sworn and signed:
    21
    22    Printed Name:
    23
                            [Printed Name]
    24
    25
          Signature:
    26
                            [Signature Name]
    27
    28

                                                             _ j$_                  Case No. 18-cv-3502-JFW-AGR
                                                                     [PROPOSED]STIPULATED PROTECTIVE ORDER
